DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 41-50 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-20 of prior U.S. Patent No. 11,190,727. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-40 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,190,727. Although the conflicting claims are not identical, and that the claimed language of the present Application is somewhat different from the language recited in claims 1-10 of U.S. Patent No. 11,190,727, however, they are not patentably distinct from each other because it is noted that it would have been obvious to one of ordinary skill in the art to recognize that claims 1-10 of U.S. Patent No. 11,190,727, would be able to perform the functions of the claimed limitations of the present Application since the limitations recited in the claimed invention of the present Application are also recited in claims 1-10 of U.S. Patent No. 11,190,727, including the feature of in response to the initiating, performing, one or more of: muting an input device of the first device or the second device, interrupting an output device of the first device or the second device, muting the output device of the first device or the second device, and pausing the output device of the first device or the second device as specified in claims 31, and 51, of the present Application. (See claim 1 of U.S. Patent No. 11,190,727).
With regard to claim 32, the feature of wherein the performing further comprises muting the audio input device of the first device if the first device is recording video and if the second device is recording video as specified thereof is present in claim 2 of U.S. Patent No. 11,190,727.
With regard to claim 33, the feature of wherein the performing further comprises muting the audio input device of the second device if the first device is recording video and if the second device is recording video as specified thereof is present in claim 3 of U.S. Patent No. 11,190,727.
With regard to claim 34, the feature of wherein the performing further comprises pausing or muting the content if the first device is recording video and if the second device is recording video as specified thereof is present in claim 4 of U.S. Patent No. 11,190,727.
	With regard to claim 35, the feature of wherein the performing further comprises resuming play of the content when the second device is no longer recording video as specified thereof is present in claim 5 of U.S. Patent No. 11,190,727.
With regard to claim 36, the feature of wherein the performing further comprises muting the
input device of the second device that is recording video if the first device is not recording video
and if the second device is recording video as specified thereof is present in claim 6 of U.S. Patent No. 11,190,727.
	With regard to claim 37, the feature of wherein the performing further comprises pausing or muting the content if the first device is not recording video and if the second device is recording
video as specified thereof is present in claim 7 of U.S. Patent No. 11,190,727.
With regard to claim 38, the feature of wherein the performing further comprises resuming
play of the content when the second device is no longer recording video as specified thereof is present in claim 8 of U.S. Patent No. 11,190,727.
With regard to claim 39, the feature of wherein the first device and the second device are
positioned within a vehicle as specified thereof is present in claim 9 of U.S. Patent No. 11,190,727.
With regard to claim 40, the feature of wherein the first device and the second device are
positioned within a building as specified thereof is present in claim 10 of U.S. Patent No. 11,190,727.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marco et al disclose a method for automatically producing a video and audio mix at a first portable electronic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        August 26, 2022.